Citation Nr: 0729353	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-37 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.N.

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to April 
1952 and from October 1952 to March 1963.  He died in May 
2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the benefits on appeal. 

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in July 2007. A 
transcript of the hearing is associated with the veteran's 
claims folders.


FINDINGS OF FACT

1.  The veteran died in May 2001.

2.  The veteran's death certificate of May 2001 lists the 
cause of death as complications of lung carcinoma.

3.  At the time of the veteran's death he was service 
connected for the following: post traumatic stress disorder, 
50 percent disabling; peripheral neuropathy of the right 
upper extremity, 20 percent disabling; cold injury residuals 
of the right leg, 20 percent disabling; cold injury residuals 
of the left leg, 20 percent disabling; cold injury residuals 
of the right hand, 20 percent disabling, and, cold injury 
residuals of the left hand, 20 percent disabling.

4.  At the time of the veteran's death, his disabilities had 
a combined 90 percent evaluation.  He was entitled to 
compensation at the 100 percent rate on the basis of 
individual unemployability continuously from April 25, 2000 
until his death.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.

6. The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death, nor was 
he entitled to a total disability evaluation on the basis of 
individual unemployability for 10 years prior to his death.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1310, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 
3.316 (2006).

2. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in April 2002 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in her possession.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

I.  Service Connection for cause of death.

Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Background and Analysis

The death certificate shows that the veteran died in May 2001 
due to complications of lung carcinoma.

The service medical records are devoid of any complaints, 
treatment, or diagnosis of lung cancer.

At the time of his death, the veteran was service connected 
for PTSD, evaluated as 50 percent disabling; peripheral 
neuropathy of the right upper extremity rated as 20 percent 
disabling, cold injury residuals of the right leg rated as 20 
percent disabling, cold injury residuals of the left leg 
rated as 20 percent disabling, cold injury residuals of the 
right hand rated as 20 percent disabling, and, cold injury 
residuals of the left hand rated as 20 percent disabling.

The appellant does not contend, and the evidence does not 
establish, that the veteran had lung cancer in service or 
within one year of service.  The appellant argues that the 
veteran's service-connected disabilities may have materially 
contributed to his death.

In this case, it is not disputed that at the time of his May 
2001 death, the veteran was service connected for the above-
listed disorders. However, the competent evidence of record 
does not establish that any of these disabilities caused, or 
substantially and materially contributed to the cause of the 
veteran's death. 

At the June 2007 Board hearing, the appellant testified that 
it was her belief that her husband's service-connected 
disabilities contributed to his development of lung cancer.   
There is no doubt of the sincerity of the appellant's 
beliefs, however, there is no medical evidence to support the 
contention that the veteran's death was in any way related to 
service.  Moreover, as the appellant is not trained in the 
field of medicine, she is not competent to offer an opinion 
regarding any medical causation leading to the veteran's 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).
 
Accordingly, the preponderance of the competent evidence of 
record is against finding that the veteran's death from 
complications of lung carcinoma was due to his active 
military service and the preponderance of the evidence is 
against her claim. The Board has considered the doctrine of 
reasonable doubt to the appellant but it does not find that 
the evidence is of such approximate balance as to warrant its 
application. 38 U.S.C.A. § 5107.

In light of the foregoing, the benefit sought on appeal must 
be denied.

II.  DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
his death is service-connected, even though the veteran died 
of nonservice-connected causes, if the veteran's death was 
not the result of his own willful misconduct and at the time 
of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death. The total 
rating may be either schedular or based upon unemployability. 
38 U.S.C.A. § 1318 (West 2002).

In this case, the veteran's combined rating at the time of 
his death in May 2001 was 90 percent.  He was, however, 
entitled to compensation at the 100 percent rate on the basis 
of individual unemployability continuously from April 25, 
2000.  In light of these dates, it is self evident that the 
veteran was not entitled to a 100 percent rating for 10 years 
prior to his demise.  Further, he was not entitled to a total 
disability evaluation based on individual unemployability for 
the 10 years prior to his death.

Accordingly, entitlement to DIC under 38 U.S.C.A. § 1318 is 
denied as a matter of law.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


